      Case 3:19-cr-00083-M Document 89 Filed 10/10/19          Page 1 of 8 PageID 516



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


 UNITED STATES OF AMERICA,

 v.
                                                         No.     3:19-CR-083-M
 RUEL M. HAMILTON



      GOVERNMENT’S RESPONSE TO HAMILTON’S MOTION TO DISMISS
                  DUE TO PRE-INDICTMENT DELAY

         The Court should summarily deny Hamilton’s motion to dismiss his indictment for

pre-indictment delay. (Dkt. No. 78 (“Motion”).) His claim fails because he cannot show,

as he must, that the government intentionally delayed for a bad-faith purpose, such as to

gain a tactical advantage in this case or to harass him. His allegation—that the pre-

indictment delay was motivated by the government’s desire to “allow[] corrupt public

officials to continue to commit crimes,” (Motion at 10)—is not sufficient as a matter of

law. His failure to allege cognizable bad faith is fatal, so this Court should deny his

motion on that basis alone.

         Even if Hamilton had pled—and could show—bad faith (he has not and cannot),

his request for pre-trial dismissal is fundamentally premature. Hamilton must prove that

the government’s bad-faith delay caused him actual, substantial prejudice at trial.

Because defendants’ pretrial attempts to prove prejudice at trial are almost always

premature and speculative, such motions are carried with the case. The Court need not



                                              1
   Case 3:19-cr-00083-M Document 89 Filed 10/10/19            Page 2 of 8 PageID 517



do so here, however, because Hamilton has failed to plead the requisite bad faith. For

these reasons, fully explained below, the Court should deny his motion outright.

                                    BACKGROUND

       Hamilton engaged in a multi-year scheme to bribe two elected officials to further

his business interests and political objectives. (See generally Dkt. No. 1.) Hamilton

repeatedly bribed Dallas City Council Member Carolyn Davis from approximately

November 2013 to June 2015. Hamilton’s bribery schemes were complex. (See Dkt. No.

58 at 2 (Scroggins’s Factual Resume).) At times, he used an intermediary, Jeremy

Scroggins, to hide his unlawful activities from law enforcement. (See Dkt. No. 58 at 2-

3.) Other times, Hamilton bribed Davis directly. On four occasions in 2015, Hamilton

paid Davis in cash. (See Dkt. No. 10 at 3.)

       And Hamilton’s bribery extended beyond official actions performed or requested

on his behalf at Dallas City Hall. He also demanded that Davis lobby for one of his

projects before the Texas Department of Community and Housing Affairs (TDHCA) in

Austin, and even mentioned the possibility of Dallas City Council Member Dwaine

Caraway also lobbying on his behalf, stating that he would be “disappointed” if his

project was not favorably considered by the State agency for tax credits. Davis agreed to

lobby the TDCHA for Hamilton in her official capacity. (Dkt. No. 10 at 5.) In addition

to the checks and cash, Davis was also motivated by Hamilton’s promise to employ her

after she left the City Council in June 2015. (Dkt. No. 10 at 4.)

       In August 2018, Hamilton continued his scheme when he bribed Caraway directly.

(See Dkt. No. 1 at 7.) A grand jury returned a sealed indictment charging Hamilton’s

                                              2
     Case 3:19-cr-00083-M Document 89 Filed 10/10/19          Page 3 of 8 PageID 518



complex bribery schemes just over six months later. (Id.) Hamilton now seeks to

dismiss his indictment, complaining that the government’s delay in bringing it violated

his rights to due process. (See Motion.)

                              ARGUMENT AND AUTHORITIES

Pre-Indictment Delay

        The statute of limitations provides the primary guarantee against overly-stale

criminal charges. United States v. Lovasco, 431 U.S. 783, 789 (1977). The Due Process

Clause—under which Hamilton brings this motion—has but “a limited role to play in

protecting against oppressive delay.” Id. That role “does not permit courts to abort

criminal prosecutions simply because they disagree with a prosecutor’s judgment as to

when to seek an indictment.” Id. at 790.

        To prove a violation of due process, the defendant must show (1) that the

government delayed bringing the indictment to gain a “tactical advantage over the

accused” or for “some other bad faith purpose,” and (2) that the delay caused “actual,

substantial” prejudice at trial. United States v. Crouch, 84 F.3d 1497, 1523 (5th Cir.

1996) (en banc). The defendant bears the burden to make both showings. See United

States v. Avants, 367 F.3d 433, 441 (5th Cir. 2004). The Court need not address both

prongs where the defendant cannot succeed on one of them. See, e.g., id. at 442

(declining to address prejudice where the defendant could not show bad faith).

1.      Hamilton has failed to allege intentional bad faith towards him.

        Hamilton’s motion should be summarily denied because he has failed to allege—

let alone show—that the government delayed his indictment intentionally, acting in bad

                                             3
    Case 3:19-cr-00083-M Document 89 Filed 10/10/19                   Page 4 of 8 PageID 519



faith to gain a tactical advantage over him or to harass him. The Fifth Circuit has made

clear that the delay “must have been intentionally undertaken by the government for the

purpose of gaining some tactical advantage over the accused in the contemplated

prosecution or for some other impermissible, bad faith purpose” such as to “harass” the

defendant. Crouch, 84 F.3d at 1514.

        Hamilton makes no such allegation. He does not urge that the government

delayed as a matter of strategy in this case, nor does he allege the government intended to

harass him. (Cf. Motion at 8-10.) Instead, Hamilton claims:

        The government delayed its prosecution in this case so that it could leave
        corrupt public officials in power, depriving the people of Dallas of honest
        elected officials, so that it could incite those corrupt officials to go on some
        kind of crime spree and see who would succumb to their requests for
        money, often solicited on the basis of extreme medical need.

(Motion at 10.) Hamilton’s theory—that the government “intentionally chose not to

prevent crime” and thus “betray[ed]” its obligation to faithfully execute the laws of the

United States (Motion at 8, 10)—is not a cognizable basis for pre-indictment dismissal.

Cf. Crouch, 84 F.3d at 1513 (rejecting the suggestion of a due-process violation where

the government “did not deliberately seek to prejudice the party ultimately accused”); see

also Avants, 367 F.3d at 441 (upholding the district court’s finding that the government

did not delay to gain a tactical advantage over Avants and so rejecting his due-process

claim). 1 Hamilton’s failure to allege a cognizable claim of intentional bad faith in his


1
  Hamilton’s theory is also at odds with his allegation that he and Davis did nothing wrong. (Compare
(Motion at 7 (“[Davis] would testify that [Hamilton] had not bribed her and that he is a good man, who
wrote checks to Hip Hop Government to support [charity] for Dallas school children.”), with Motion at 9
(“With respect to Davis, the government had completed a sting operation that had snagged her” but “the
government let her stay on the Dallas City Council, where people with city-related business, including

                                                   4
   Case 3:19-cr-00083-M Document 89 Filed 10/10/19             Page 5 of 8 PageID 520



criminal proceeding is fatal to his claim of a due-process violation. This Court should

deny his motion on that basis alone. See, e.g., Avants, 367 F.3d at 442 (“[B]ecause

Avants cannot satisfy the bad faith prong, we need not address the second (prejudice).”).

        Hamilton’s theory about the government’s motivation is more than beside the

point—it is wrong. Due process is not offended when the government’s delay is “for the

purpose of investigation” or “discovering all the participants in a conspiracy so they

could be tried together.” United States v. Irizarry-Colon, 848 F.3d 61, 71 (1st Cir. 2017).

The government investigated Hamilton’s involvement with Carolyn Davis, Jeremy

Scroggins, and Dwaine Caraway diligently. This investigation was complex because

Hamilton’s crimes were complex—he bribed two elected officials, in one instance using

an intermediary, all while attempting to hide his unlawful conduct from the view of the

public and law enforcement. (See, e.g., Dkt. No. 58 at 3 (“At the direction of Davis, and

in order to disguise and conceal the bribe payments, Hamilton wrote checks payable to

Scroggins individually, or to a non-for-profit company named Hip Hop Government

which was owned by Scroggins.”).)

        And the government’s delay in bringing this indictment was due largely to

identifying all of the people—including, and in addition to, Hamilton—who may have

participated in bribery schemes involving Davis. The Supreme Court has held that an

accused does not suffer a violation of due process when the government’s delay in

bringing charges is due to its “efforts to identify persons in addition to [the defendant]




[Hamilton], would have to deal with her.”).)

                                               5
     Case 3:19-cr-00083-M Document 89 Filed 10/10/19            Page 6 of 8 PageID 521



who may have participated in the offense.” Lovasco, 431 U.S. at 796. Because Hamilton

has failed to carry his burden to show bad faith, this Court should deny this motion

outright. See United States v. Seale, 600 F.3d 473, 480 (5th Cir. 2010) (“Since the

defendant bears the burden to show both the Government’s bad faith and prejudice to the

defendant in order to establish a due process violation based on undue delay, it is not

necessary to inquire whether the prosecution’s delay caused actual, substantial prejudice

to Seale’s defense.”).

2.      In any event, Hamilton’s claim of actual, substantial prejudice at trial is
        premature.

        Even if Hamilton had carried his heavy burden to prove bad faith, his request for

dismissal must be denied because he cannot make the second, required showing—trial

prejudice that is “actual” and “substantial.” Crouch, 84 F.3d at 1515. The en-banc

decision in Crouch makes plain the difficulty of meeting this demanding standard. Id.

Hamilton must show prejudice at trial that is substantial and actual, rather than

presumed, potential, or speculative. Id. And, because the defendant must show prejudice

at trial, pre-trial dismissal “will rarely (if ever) be appropriate.” Id. at 1523. Therefore,

even where the defendant has shown an intentional, bad-faith delay, his motion to dismiss

should be carried with the case “in all but the very clearest and most compelling cases” so

that the court can measure the pre-trial prejudice alleged against “what actually

transpire[s] at trial.” Id.

        This case is not the rare exception. Without hearing Hamilton’s trial theory,

arguments, and proffered evidence (which this Court may or may not admit at trial), the


                                               6
   Case 3:19-cr-00083-M Document 89 Filed 10/10/19             Page 7 of 8 PageID 522



Court has no context to determine if Hamilton was prejudiced at all—let alone whether

the prejudice was “actual” and “substantial.” At most, the Court should follow the Fifth’s

Circuit’s clear instruction to carry this motion with the case. Crouch, 84 F.3d at 1523.

       And the Court should reject Hamilton’s invitation to ignore the Fifth Circuit’s rule

and dismiss his indictment outright. (Motion at 7-8, 10.) Hamilton claims that the

evidence he has “lost” is “overwhelming” (Motion at 7), but his claims of prejudice are

necessarily speculative. His characterizations, moreover, are belied by his own

pleadings. He relies on information—Ms. Davis’s alleged recantations and Regina

Turner’s purported efforts to compile exonerating documentation, (Motion at 7-8)—that

he has clearly obtained from other sources. (See Dkt. Nos. 77-1 at 2, 77-2 at 3-4.)

Hamilton cannot “establish prejudice based on lost witnesses or documents” unless he

shows “that the information could not be obtained from other sources.” Crouch, 84 F.3d

at 1515 (cleaned up, internal quotation omitted, and emphasis added). Although

Hamilton’s evidence may ultimately prove inadmissible at trial, he cannot show that he

was substantially prejudiced at this stage of the proceedings. Therefore, even if this

Court were “inclined to grant” Hamilton’s motion, it “should nevertheless [] withhold

doing so until after verdict, when the assessment of actual, substantial trial prejudice can

more accurately be made.” Id. at 1523.

                                     CONCLUSION

       Hamilton’s motion fails because he has not alleged the intentional, bad-faith

necessary to support it. This Court should summarily deny his motion.



                                              7
   Case 3:19-cr-00083-M Document 89 Filed 10/10/19            Page 8 of 8 PageID 523



                                                  Respectfully submitted,

                                                  Erin Nealy Cox
                                                  United States Attorney

                                                  s/ Jonathan Bradshaw
                                                  MARCUS BUSCH
                                                  Assistant United States Attorney
                                                  Texas Bar No. 03493300
                                                  Jonathan Bradshaw
                                                  Assistant United States Attorney
                                                  Colorado Bar No. 43838
                                                  1100 Commerce Street, Third Floor
                                                  Dallas, Texas 75242
                                                  Telephone: (214) 659-8600
                                                  jonathan.bradshaw@usdoj.gov

                             CERTIFICATE OF SERVICE

       I certify that on October 10, 2019, I filed this document via the Court’s ECF

system that will provide notice to all attorneys of record.

                                                  s/ Jonathan Bradshaw
                                                  Jonathan Bradshaw
                                                  Assistant United States Attorney




                                              8
